ACCEPTED
                                                                                                        06-15-00078-cv
                                                                                            SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                 11/18/2015 9:25:13 AM
                                                                                                      DEBBIE AUTREY
                                                                                                                CLERK

                                    NO. 6-15-00078-CV
                     ______________________________________________
                                                                                 FILED IN
                           IN THE COURT OF APPEALS FOR THE      6th COURT OF APPEALS
                       SIXTH DISTRICT OF TEXAS AT TEXARKANA TEXARKANA, TEXAS
                     ______________________________________________
                                                                11/18/2015 9:25:13 AM
                                                                               DEBBIE AUTREY
                                 TOCHRIL, INCORPORATED,                           Clerk
                                        Appellants,

                                               VS.

                           TEXAS WORKFORCE COMMISSION,
                                        Appellee.
                     ______________________________________________

                  ON APPEAL FROM 53rd JUDICIAL DISTRICT COURT OF
                             TRAVIS COUNTY, TEXAS

           MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

         Appellant Tochril, Incorporated, doing business as Health Force (“Health Force”), files

this Motion For Extension of Time to File Appellant’s Brief pursuant to Rules 10.5 and

38.6(d) of the Texas Rules of Appellate Procedure.

         By October 27, 2015 letter from the Court’s deputy clerk, the initial deadline for

Appellant to file its appellate brief is November 30, 2010 (the first business day after the

Thanksgiving holiday).

         This is Appellants’ first request for an extension of time.

         Appellant requests an extension of time until December 31, 2015 to file its brief.

This extension is sought for the following reasons:

         1. Counsel for Appellant are set for an evidentiary administrative (“Rule 13”) hearing on
            December 1, 2015 in ExTech Consulting, LLC, Tax Account No. 14-701499-6, Case
            No. 15-096-6515;




                                              Page 1
084891/000006
140 - 1819912v1
         2. Counsel for Appellant are set for trial on December 9, 2015 in Civil Action No. 4:14-
            cv-00274; Michele Spencer vs. KS Management Services, LLC; In the United States
            District Court for the Southern District of Texas, Houston Division; and

         3. Seven depositions are scheduled for December 7-18, 2015 in order to meet a January
            4, 2016 discovery deadline in Civil Action No. 2:14-cv-00131; Zach Westbrook v.
            Advanced Solids Control, LLC; In the United States District Court Southern District
            of Texas Corpus Christi Division.

         WHEREFORE, Appellant respectfully requests this Court grant its request for

extended time until December 31, 2015 to file its appellate brief.

                                             Respectfully submitted,

                                             CRAIN, CATON & JAMES, PC

                                             By: s/ Juliann H. Panagos
                                             JULIANN H. PANAGOS
                                             State Bar No. 06861100
                                             jpanagos@craincaton.com
                                             MICHAEL D. SEALE
                                             State Bar No. 00784938
                                             mseale@craincaton.com
                                             1401 McKinney Street, Suite 1700
                                             Houston, Texas 77010
                                             Telephone: 713-752-8696
                                             Facsimile: 713-658-1921

                                             ATTORNEYS FOR PLAINTIFF
                                             TOCHRIL, INCORPORATED




                                              Page 2
084891/000006
140 - 1819912v1
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Motion For Extension of Time to File
Appellant’s Brief has been forwarded to the following attorney in the manner stated on the 18th
day of November 2015:

                      VIA CERTIFIED MAIL / RETURN RECEIPT REQUESTED
                          E-MAIL: PETER.LAURIE@AOG.STATE.TX.US

                                       Mr. Peter Laurie
                                  Assistant Attorney General
                                      Taxation Division
                                       P.O. Box 12548
                                  Austin, Texas 78711-2548

                                           s/ Juliann H. Panagos
                                           Juliann H. Panagos




                                            Page 3
084891/000006
140 - 1819912v1